





EMPLOYMENT AGREEMENT
This Employment Agreement (the "Agreement") is made and entered into as of
December 8, 2017, by and between FTD Companies, Inc., a Delaware corporation
(the "Company"), with principal corporate offices at 3113 Woodcreek Drive,
Downers Grove, Illinois 60515, and Steven D. Barnhart, whose address is 3113
Woodcreek Drive, Downers Grove, Illinois 60515 ("Employee").
WHEREAS, effective as of the date hereof, Employee and the Company desire to
enter into an employment agreement.
NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.Term; Position.


(a)The term of this Agreement will commence on January 8, 2018 (the "Effective
Date") and continue until this Agreement is terminated as provided herein (the
"Term").


(b)Employee will serve as Executive Vice President and Chief Financial Officer
of the Company effective as of the Effective Date and report to the Chief
Executive Officer of the Company. Employee agrees to devote Employee's full-time
attention, skill and efforts to the performance of Employee's duties for the
Company (it being understood that Employee may continue to serve as a member of
the board of directors of USA Technologies, Inc. and as a member of the board of
advisors of Advisory Research, Inc.).


2.
Salary and Benefits.



(a)Employee will be paid a salary at an annualized rate of $475,000, payable in
successive bi-weekly or other installments in accordance with the Company's
standard payroll practices for salaried employees. Employee's rate of salary
will be subject to such increases as may be determined from time to time by the
Board of Directors. As used in this Agreement, the term "Board of Directors"
shall refer to the Board of Directors of the Company or other governing body or
committee to which the authority of the Board of Directors of the Company with
respect to executive compensation matters has been delegated, including (without
limitation) the Compensation Committee of the Board of Directors of the Company.


(b)Employee will be eligible to participate in each of the Company's employee
benefit plans that is made generally available either to the Company's employees
or to the Company's senior executives and for which Employee satisfies the
applicable eligibility requirements. Employee will be entitled to a minimum of
four (4) weeks of paid vacation each year or such greater amount as determined
in accordance with the Company's standard vacation policy.


(c)The Company will promptly reimburse Employee for all reasonable and necessary
business expenses Employee incurs in connection with the business of the Company
and the performance of Employee's duties hereunder upon Employee's submission of
reasonable and timely documentation of those expenses. In no event shall any
expense be reimbursed later than the end of the calendar year following the
calendar year in which that expense is incurred, and the amounts reimbursed in
any one calendar year shall not affect the amounts reimbursable in any other
calendar year. Employee's right to receive such reimbursements may not be
exchanged or liquidated for any other benefit.


(d)As soon as practicable following the Effective Date, the Compensation
Committee of the Board of Directors shall grant to Employee (i) 25,000
restricted stock units relating to Company common




--------------------------------------------------------------------------------





stock (the "RSUs"), (ii) 40,000 performance stock units relating to Company
common stock (with 20,000 units based upon Company Revenue and 20,000 units
based upon Company Ebitda or similar targets) (the "PSUs") and (ii) 125,000
options to purchase shares of Company common stock (the "Options"). The RSUs and
Options shall vest at the rate of 25% on each of the first four anniversaries of
the date of grant. The PSUs shall vest on the third anniversary of the date of
grant (subject to achievement of the applicable target). Such equity grants
shall be subject to the terms and conditions of the Company’s standard issuance
agreements and the applicable stock incentive plan. The grant shall be made
effective as of the third trading day after the Company announces its strategic
plan to the public (currently contemplated for mid-January 2018).


3.
Bonus.

For each fiscal year of the Company during the Term of this Agreement, Employee
will be eligible to participate in a bonus program with a target bonus set by
the Board of Directors in an amount of 100% of Employee's annual rate of base
salary. The performance criteria for purposes of determining Employee's actual
bonus for each fiscal year will be established by the Board of Directors, and
Employee's annual bonus for one or more of those fiscal years may be increased
to include any additional amounts approved by the Board of Directors. Except as
otherwise determined by the Board of Directors or set forth herein, Employee
will not be entitled to a bonus payment for any fiscal year unless Employee is
employed by, and in good standing with, the Company at the time such bonus
payment is paid. Employee's bonus payment for each fiscal year shall in no event
be paid later than the 15th day of the third month following the end of the
Company's fiscal year for which such bonus is earned. Notwithstanding anything
to the contrary contained herein, to the extent the bonus paid to Employee with
respect to the Company’s 2018 fiscal year is less than 50% of Employee’s annual
earned base salary for such fiscal year (prorated for the period of time
employed during such year) then the Company shall make an additional payment to
Employee with respect to such bonus so that the amount of the bonus paid to
Employee equals 50% of Employee’s annual earned base salary for such fiscal year
(prorated for the period of time employed during such year).


4.
Restricted Stock Units and Other Equity Awards.



(a)If Employee's employment is terminated by the Company "without cause" or by
Employee for "good reason" (as each term is defined below) during the Term, then
upon Employee's satisfaction of the Release Condition set forth in Section 7(b)
below, any and all equity awards Employee holds on the date of such termination
(other than (i) any equity award that expressly provides for more favorable
treatment and (ii) the PSUs which shall be subject to the vesting acceleration
provisions set forth in the applicable PSU award agreement) will vest on an
accelerated basis as to that number of additional shares in which Employee would
have otherwise been vested at the time of such termination had Employee
completed an additional twelve (12) months of employment with the Company and
had each applicable equity award been structured so as to vest in successive
equal monthly installments over the vesting schedule for that award. In no event
will the number of additional shares which vest on such an accelerated basis
with respect to any particular equity award exceed the number of shares unvested
under that award immediately prior to the date of such termination. Except as
otherwise expressly provided in the agreement evidencing a particular restricted
stock unit or other equity award or to the extent another issuance date may be
required to comply with any applicable requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the "Code"), the shares of the common
stock of the Company ("Common Stock") underlying the equity awards that vest on
an accelerated basis in accordance with this Section 4(a) will be issued to
Employee within the sixty (60)-day period following the date of Employee's
"separation from service" (as defined below) as a result of Employee's
termination "without cause" (as defined below) or Employee's resignation for
"good reason" (as defined below), provided the Release required of Employee
pursuant to Section 7(b) has become effective and enforceable in accordance with
its terms following the expiration of the applicable revocation period in effect
for that Release. However, should such sixty (60)-day period span two taxable
years, the issuance shall be effected during the portion of that period that
occurs in the second taxable year.


2

--------------------------------------------------------------------------------





(b)If Employee's employment is terminated by the Company "without cause" or by
Employee for "good reason" (as each term is defined below) at any time during
the Term and within the period commencing with the execution by the Company of a
definitive agreement for a Change in Control (as defined below) and ending with
the earlier of (i) the termination of that agreement without the consummation of
such Change in Control or (ii) the expiration of the twelve (12) month period
measured from the date such Change in Control occurs, then upon Employee's
satisfaction of the Release Condition set forth in Section 7(b) below, any and
all equity awards Employee holds on the date of such termination (other than the
PSUs which shall be subject to the vesting acceleration provisions set forth in
the applicable PSU award agreement) will fully vest on an accelerated basis with
respect to all non-vested shares of Common Stock at the time subject to those
awards. Except as otherwise expressly provided in the agreement evidencing a
particular restricted stock unit or other equity award or to the extent another
issuance date may be required in order to comply with any applicable
requirements of Section 409A of the Code, the shares of Common Stock (or any
replacement securities) underlying the equity awards that fully vest on an
accelerated basis in accordance with this Section 4(b), or the proceeds of any
cash retention program established in replacement of those shares pursuant to
the terms of the applicable award agreement, will be issued or distributed to
Employee within the sixty (60)-day period following the date of Employee's
"separation from service" (as defined below) as a result of Employee's
termination "without cause" (as defined below) or Employee's resignation for
"good reason" (as defined below), provided the Release required of Employee
pursuant to Section 7(b) has become effective and enforceable in accordance with
its terms following the expiration of the applicable revocation period in effect
for that Release. However, should such sixty (60)-day period span two taxable
years, the issuance shall be effected during the portion of that period that
occurs in the second taxable year.


(c)Upon Employee's "separation from service" (as defined below) as a result of
Employee's death or Disability (as defined below), any and all equity awards
Employee holds on the date of such separation from service (other than the PSUs
which shall be subject to the vesting acceleration provisions set forth in the
applicable PSU award agreement) will vest on an accelerated basis as to that
number of additional shares in which Employee would have otherwise been vested
on the date of such separation from service had Employee completed an additional
twelve (12) months of employment with the Company and had each applicable equity
award been structured so as to vest in successive equal monthly installments
over the vesting schedule for that award. Except as otherwise expressly provided
in the agreement evidencing a particular restricted stock unit or other equity
award or to the extent another issuance date may be required in order to comply
with any applicable requirements of Section 409A of the Code, the shares of
Common Stock underlying the equity awards that vest on an accelerated basis in
accordance with this Section 4(c) will be issued on the date of such separation
from service or as soon as administratively practicable thereafter, but in no
event later than the later of (i) the end of the calendar year in which such
separation from service occurs or (ii) the 15th day of the third calendar month
following the date of such separation from service. For purposes of this
Agreement, "Disability" means Employee's inability to engage in any substantial
activity necessary to perform Employee's duties and responsibilities hereunder
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted, or can be expected to last,
for a continuous period of not less than twelve (12) months.


(d)The vesting acceleration provisions of this Section 4 and Section 7 will
apply to all outstanding equity awards held by Employee on the Effective Date,
unless the agreements evidencing those awards provide for more favorable
acceleration (other than the PSUs which shall be subject to the vesting
acceleration provisions set forth in the applicable PSU award agreement), and
those agreements (other than the PSU award agreements), to the extent they
provide for a lesser amount of acceleration, are hereby amended to incorporate
the acceleration provisions of Section 4 and Section 7 of this Agreement for the
period this Agreement remains in effect, and such vesting acceleration
provisions will also apply to equity awards made after the Effective Date of
this Agreement unless the agreements evidencing these awards provide for more
favorable acceleration (other than the PSUs which shall be subject to the
vesting acceleration provisions set forth in the applicable PSU award
agreement). The shares subject to each equity award that vests pursuant to the
vesting acceleration provisions of this Section 4 shall be issued in accordance
with the applicable


3

--------------------------------------------------------------------------------





issuance date provisions of this Section 4, except to the extent the agreement
evidencing such award provides otherwise or to the extent another issuance date
may be required in order to comply with any applicable requirements of Section
409A of the Code.


5.
Policies; Procedures.



As an employee of the Company, Employee will be expected to abide by all of the
Company's policies and procedures, including (without limitation) the terms of
any Company handbook, insider trading policy and code of ethics in effect from
time to time.


6.
At Will Employment.



Notwithstanding anything to the contrary contained herein, Employee's employment
with the Company is "at will" and will not be for any specified term, meaning
that either Employee or the Company will be entitled to terminate Employee's
employment at any time and for any reason, with or without cause or advance
notice. Any contrary representations that may have been made to Employee are
hereby superseded by the terms set forth in this Agreement. This is the full and
complete agreement between Employee and the Company on this subject. Although
Employee's job duties, title, compensation and benefits, as well as the
Company's personnel policies and procedures, may change from time to time, the
"at will" nature of Employee's employment may only be changed in an express
written agreement signed by Employee and the Chief Executive Officer of the
Company and approved by the Board of Directors.


7.
Separation from Service.



(a)Termination by Employee. If Employee terminates his or her employment with
the Company for any reason other than as a result of his or her death or
Disability or his or her resignation for "good reason" (as defined below), then
all the obligations of the Company set forth in this Agreement will cease, other
than the obligation to pay Employee, on his or her employment termination date,
any earned but unpaid compensation for services rendered through that
termination date, any accrued but unused vacation days as of that termination
date, and any accrued and unpaid reimbursable expenses pursuant to Section 2(c)
(collectively, the "Accrued Obligations"). If Employee terminates his or her
employment with the Company for "good reason" (as defined below) during the
Term, then in addition to Employee's right to receive the Accrued Obligations,
Employee will, upon Employee's satisfaction of the Release Condition set forth
in Section 7(b) below, become entitled to the Separation Payment (as defined
below) and the Additional Payments (as defined below), to the same extent as if
Employee's employment had been terminated by the Company "without cause" (as
defined below) during the Term, and Employee will also be entitled, in
accordance with the applicable provisions of Section 4 above, to the accelerated
vesting of any equity awards Employee holds at the time of such termination.
Following Employee's termination of his or her employment with the Company under
this Section 7(a), Employee will continue to be obligated to comply with the
terms of Section 9 below.


(b)Termination by the Company. If Employee's employment is terminated by the
Company "without cause" (as defined below) during the Term, then in addition to
Employee's right to receive the Accrued Obligations, Employee will, upon
Employee's satisfaction of the Release Condition set forth below in this Section
7(b), become entitled to a cash separation payment (the "Separation Payment") in
an aggregate amount equal to the sum of (i) Employee’s base salary at the annual
rate in effect for Employee at the time and (ii) Employee’s target bonus for the
fiscal year in which Employee’s employment is terminated. In addition,
contingent upon Employee's satisfaction of the Release Condition, Employee will
be eligible for the following additional separation payments (the "Additional
Payments"):


(I)If the date of such involuntary termination occurs after the end of a fiscal
year of the Company but prior to the date in the subsequent fiscal year on which
Employee's bonus for that fiscal year would have otherwise become due and
payable on the basis of the


4

--------------------------------------------------------------------------------





applicable performance goals attained for that year had Employee continued in
employment with the Company, then the Company will pay Employee an additional
separation payment equal to the bonus that Employee would have received on the
basis of the attained performance goals had Employee remained employed by, and
in good standing with, the Company through the payment date for such bonus, with
that amount to be paid in a lump sum (in the same form in which such bonus
payment would have been paid had Employee remained in the Company's employ
through the payment date) on the later of (i) the date on which the first
monthly installment of the Separation Payment (or, in the case of a termination
following a Qualifying Change in Control, the lump sum Separation Payment) is
paid to Employee as set forth below in this Section 7(b) or (ii) the date such
bonus would have been paid to Employee pursuant to Section 3 of this Agreement
had Employee continued in the Company's employ through such payment date.


(II)In no event shall any such Additional Payment described in (I) above be made
later than the last day of the applicable period necessary to qualify such
Additional Payment for the short-term deferral exception under Code Section
409A.


(III)For a period of twelve (12) months following the date of termination, if
Employee elects COBRA health care continuation coverage, Employee shall be
eligible to continue to receive the medical and dental coverage provided by the
Company as of the date of termination (or generally comparable coverage) for
himself and, where applicable his spouse and dependents, as the same may be
changed from time to time for employees of the Company generally; provided that
in order to receive such continued coverage, Employee shall be required to pay
to the Company the full amount of the monthly premium payments for such
coverage, at the time such payments are due, and the Company shall, on the first
payroll of the month following the payment of each such premium, reimburse
Employee for an amount that, prior to withholding for applicable taxes, is equal
to the amount of such monthly premium.
Payment of the Separation Payment and the Additional Payments (if any) and the
accelerated vesting of Employee's equity awards under Section 4 will each be
contingent upon the satisfaction of the following requirements (collectively the
"Release Condition"): (i) Employee must execute and deliver to the Company,
within twenty-one (21) days (or forty-five (45) days to the extent such longer
period is required under applicable law) after the effective date of Employee's
termination of employment, a comprehensive agreement releasing the Company and
its officers, directors, employees, stockholders, subsidiaries, affiliates,
representatives and other related parties from all claims that Employee may have
with respect to such parties relating to Employee's employment with the Company
and the termination of that employment relationship and containing such other
and additional terms as the Company deems satisfactory (the "Release") and (ii)
such Release must become effective and enforceable after the expiration of any
applicable revocation period under federal or state law.
Except as provided in the following paragraph, the Separation Payment to which
Employee becomes entitled under this Section 7(b) or under Section 7(a) above
will be payable in a series of twelve (12) successive equal monthly
installments, beginning on the first regular payday for the Company's salaried
employees, within the sixty (60)-day period following the date of Employee's
"separation from service" (as defined below) as a result of Employee's
termination "without cause" (as defined below) or Employee's resignation for
"good reason" (as defined below), on which Employee's executed Release is
effective and enforceable in accordance with its terms following the expiration
of the applicable revocation period in effect for that Release. However, should
such sixty (60)-day period span two taxable years, the first such monthly
installment shall be paid during the portion of that period that occurs in the
second taxable year. The remaining monthly installments shall be paid on
successive monthly anniversaries of the initial monthly installment hereunder.
For purposes of Section 409A of the Code, Employee's right to receive such
Separation Payment shall be deemed a right to receive a series of separate
individual payments and not a right to single payment.


5

--------------------------------------------------------------------------------





If Employee’s employment is terminated by the Company “without cause” (as
defined below) or if Employee terminates his or her employment with the Company
for “good reason” (as defined below) during the Term and within the twelve (12)
month period beginning on the effective date of a Qualifying Change in Control
(as defined below), the Separation Payment to which Employee becomes entitled
under this Section 7(b) or under Section 7(a) above upon Employee’s satisfaction
of the Release Condition will be payable in a single lump-sum payment on the
first regular payday for the Company’s salaried employees, within the sixty
(60)-day period following the date of Employee’s “separation from service” (as
defined below) as a result of Employee’s termination “without cause” (as defined
below) or Employee’s resignation for “good reason” (as defined below), on which
Employee’s executed Release is effective and enforceable in accordance with its
terms following the expiration of the applicable revocation period in effect for
that Release. However, should such sixty (60)-day period span two taxable years,
then such payment shall be made during the portion of that period that occurs in
the second taxable year. Any Separation Payment to which Employee becomes
entitled hereunder in connection with a termination following a Change in
Control other than a Qualifying Change in Control will be paid in installments
as set forth in the immediately preceding paragraph of this Section 7(b). For
purposes of this Agreement, a "Change in Control" shall have the meaning
assigned to such term in the Company's most recently-adopted equity compensation
plan, and a "Qualifying Change in Control" shall mean the date on which there
occurs a "Change in Control" (as defined above) that also qualifies as: (i) a
change in the ownership of the Company, as determined in accordance with Section
1.409A-3(i)(5)(v) of the Treasury Regulations, (ii) a change in the effective
control of the Company, as determined in accordance with Section
1.409A-3(i)(5)(vi) of the Treasury Regulations, or (iii) a change in the
ownership of a substantial portion of the assets of the Company, as determined
in accordance with Section 1.409A-3(i)(5)(vii) of the Treasury Regulations.
If Employee's employment is terminated by the Company "without cause" (as
defined below), the Company will have no further obligation to Employee pursuant
to this Agreement other than the Accrued Obligations, the vesting of Employee's
outstanding equity awards in accordance with the applicable vesting acceleration
provisions of Section 4 above and the obligations of the Company pursuant to
this Section 7(b).
If Employee's employment is terminated by the Company "with cause" (as defined
below), the Company will have no further obligation to Employee under the terms
of this Agreement, other than the Accrued Obligations.
Notwithstanding the termination of Employee's employment by the Company "with
cause" or "without cause," or by Employee for "good reason" or without "good
reason", Employee will continue to be subject to the restrictive covenants set
forth in Section 9, whether or not Employee becomes entitled to any severance or
separation payments or benefits pursuant to Section 4 or Section 7 of this
Agreement.


If any payment or benefit received or to be received by Employee (including any
payment or benefit received pursuant to this Agreement or otherwise) would be
(in whole or part) subject to the excise tax imposed by Section 4999 of the
Code, or any successor provision thereto, or any similar tax imposed by state or
local law, or any interest or penalties with respect to such excise tax (such
tax or taxes, together with any such interest and penalties, are hereafter
collectively referred to as the "Excise Tax"), then the cash payments provided
to Employee under this Agreement shall first be reduced, with each such payment
to be reduced pro-rata but without any change in the payment date and with the
monthly installments of the Separation Payment (or the lump sum Separation
Payment in the event of a Qualifying Change in Control) to be the first such
cash payments so reduced, and then, if necessary, the accelerated vesting of
Employee's equity awards pursuant to the provisions of this Agreement shall be
reduced in the reverse chronological order (i.e., the options that vest later in
time would be subject to this provision prior to the options that vest earlier
in time) as to which those awards would otherwise vest, but only to the extent
necessary to assure that Employee receives only the greater of (i) the amount of
those payments and benefits which would not constitute a parachute payment under
Code Section 280G or (ii) the amount which yields Employee the greatest
after-tax amount of benefits after taking into account any Excise Tax imposed on
the payments and benefits provided Employee hereunder (or on any other payments
or benefits to which Employee may become


6

--------------------------------------------------------------------------------





entitled in connection with any change in control or ownership of the Company or
the subsequent termination of Employee's employment with the Company).


(c)Termination by Death or Disability.


If Employee incurs a "separation from service" (as defined below) as a result of
his or her death or Disability, the Company will be obligated to pay the Accrued
Obligations to Employee, Employee's estate or beneficiaries (as the case may be)
on the date of such separation from service or as soon as administratively
practicable thereafter, but in no event later than sixty (60) days after the
date of such separation from service. In the event of such separation from
service due to Employee's death or Disability, Employee or Employee's estate or
beneficiaries, as the case may be, will also be entitled to the accelerated
vesting of Employee's equity awards as set forth in Section 4(c) above. The
provisions of this Section 7(c) will not affect or change the rights or benefits
to which Employee is otherwise entitled under the Company's employee benefit
plans or otherwise.


(d)Definitions.
For purposes of this Agreement, the following definitions will be in effect:
"good reason" means:


(i)
a material reduction in either Employee's base salary or annual bonus
opportunity, in either case without Employee's prior written consent;



(ii)
a material reduction in Employee's position, duties and responsibilities without
Employee's prior written consent; provided, however, that a material reduction
as contemplated hereunder shall not be presumed to have occurred solely as a
result of a change in organizational structure or reporting relationship(s);



(iii)
a material change in the geographic location at which Employee must perform
services which is not within a 50-mile radius of the following locations,
without Employee's prior written consent: 3113 Woodcreek Drive, Downers Grove,
Illinois 60515 or any other location in Chicago, IL; or



(iv)
any material un-waived breach by the Company of the terms of this Agreement;

provided however, that with respect to any of the clause (i) - (iv) events
above, Employee will not be deemed to have resigned for good reason unless (A)
Employee provides written notice to the Company of the existence of the good
reason event within ninety (90) days after its initial occurrence, (B) the
Company is provided with thirty (30) days after receipt of such notice in which
to cure such good reason event and (C) Employee effectively terminates
Employee's employment within one hundred eighty (180) days following the
occurrence of the non-cured clause (i) - (iv) event.
"separation from service" means Employee's cessation of employee status with the
Company by reason of Employee's death, resignation, dismissal or other
termination event and shall be deemed to occur at such time as the level of bona
fide services Employee is to render as such an employee (or as a non-employee
consultant) permanently decreases to a level that is not more than twenty
percent (20%) of the average level of services Employee rendered as an employee
during the immediately preceding thirty-six (36) months (or such shorter period
of time in which Employee has actually been in employee status with the
Company). Any such determination of Employee's separation from service shall,
however, be made in accordance with the applicable standards of the Treasury
Regulations issued under Section 409A of the Code.


7

--------------------------------------------------------------------------------





"with cause" means Employee's termination of employment by the Company for any
of the following reasons:


(i)
if Employee is convicted of, or enters a plea of nolo contendere to, a felony or
a misdemeanor involving any act of moral turpitude;



(ii)
if Employee commits an act of actual fraud, embezzlement, theft or similar
dishonesty against the Company or any of its subsidiaries or affiliates;



(iii)
if Employee commits any willful misconduct or gross negligence resulting in
material harm to the Company or any of its subsidiaries or affiliates;



(iv)
failure for any reason within five (5) days after receipt by Employee of written
notice thereof from the Company, to correct, cease or otherwise alter any
insubordination, failure to comply with instructions, inattention to or neglect
of the duties to be performed by Employee or other act or omission to act that
in the opinion of the Company does or may adversely affect the business or
operations of the Company or any of its subsidiaries or affiliates;



(v)
breach of any material provision of this Agreement or any of the agreements
referred to in Section 9 hereof; or



(vi)
any other act or omission that is determined to constitute “cause” in the good
faith discretion of the Board of Directors.

"without cause" means any reason not within the scope of the definition of the
term "with cause."


(e)Code Section 409A Deferral Period. Notwithstanding any provision in this
Agreement to the contrary (other than Section 7(f) below), no payment or
distribution under this Agreement which constitutes an item of deferred
compensation under Section 409A of the Code and becomes payable by reason of
Employee's termination of employment with the Company will be made to Employee
until Employee incurs a separation from service (as such term is defined above
and determined in accordance with Treasury Regulations issued under Section 409A
of the Code) in connection with such termination of employment. For purposes of
this Agreement, each amount to be paid or benefit to be provided Employee shall
be treated as a separate identified payment or benefit for purposes of Section
409A of the Code. In addition, no payment or benefit which constitutes an item
of deferred compensation under Section 409A of the Code and becomes payable by
reason of Employee's separation from service will be made to Employee prior to
the earlier of (i) the first day of the seventh (7th) month measured from the
date of such separation from service or (ii) the date of Employee's death, if
Employee is deemed at the time of such separation from service to be a
"specified employee" (as determined pursuant to Code Section 409A and the
Treasury Regulations thereunder) and such delayed commencement is otherwise
required in order to avoid a prohibited distribution under Code Section
409A(a)(2). Upon the expiration of the applicable deferral period, all payments
and benefits deferred pursuant to this Section 7(e) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
deferral) shall be paid or provided to Employee in a lump sum on the first day
of the seventh (7th) month after the date of Employee's separation from service
or, if earlier, the first day of the month immediately following the date the
Company receives proof of Employee's death. Any remaining payments or benefits
due under this Agreement will be paid in accordance with the normal payment
dates specified herein.


(f)Provisions Applicable to "Specified Employee". Notwithstanding Section 7(e)
above, the following provisions shall also be applicable to Employee if Employee
is a "specified employee" at the time of Employee's separation of service:


8

--------------------------------------------------------------------------------







(i)Any payments or benefits which become due and payable to Employee during the
period beginning with the date of Employee's separation from service and ending
on March 15 of the following calendar year and otherwise qualify for the
short-term deferral exception to Code Section 409A shall not be subject to the
holdback provisions of Section 7(e) and shall accordingly be paid as and when
they become due and payable under this Agreement in accordance with such
short-term deferral exception to Code Section 409A.


(ii)The remaining portion of the payments and benefits to which Employee becomes
entitled under this Agreement, to the extent they do not in the aggregate exceed
the dollar limit described below and are otherwise scheduled to be paid no later
than the last day of the second calendar year following the calendar year in
which Employee's separation from service occurs, shall not be subject to the
holdback provisions of Section 7(e) and shall be paid to Employee as they become
due and payable under this Agreement. For purposes of this subparagraph (ii),
the applicable dollar limitation will be equal to two times the lesser of (i)
Employee's annualized compensation (based on Employee's annual rate of pay for
the calendar year preceding the calendar year of Employee's separation from
service, adjusted to reflect any increase during that calendar year which was
expected to continue indefinitely had such separation from service not occurred)
or (ii) the compensation limit under Section 401(a)(17) of the Code as in effect
in the year of such separation from service. To the extent the portion of the
severance payments and benefits to which Employee would otherwise be entitled
under this Agreement during the deferral period under Section 7(e) exceeds the
foregoing dollar limitation, such excess shall be paid in a lump sum upon the
expiration of that deferral period, in accordance with the deferred payment
provisions of Section 7(e), and the remaining severance payments and benefits
(if any) shall be paid in accordance with the normal payment dates specified for
them herein.


8.
Withholding Taxes.

All forms of compensation payable pursuant to the terms this Agreement, whether
payable in cash, shares of Common Stock or other property, are subject to
reduction to reflect the applicable withholding and payroll taxes.


9.
Restrictive Covenants.

Employee hereby agrees to enter into a Confidentiality and Non-Competition
Agreement and an Employee Proprietary Information and Inventions Agreement with
the Company on or prior to the Effective Date, which agreements shall be in
substantially the forms attached hereto as Appendix A and B, respectively.


10.
Deferred Compensation Programs

Any compensation deferred by Employee pursuant to one or more non-qualified
deferred compensation plans or arrangements of the Company subject to Section
409A of the Code and not otherwise expressly addressed by the terms of this
Agreement, shall be paid at such time and in such form of payment as set forth
in each applicable plan or arrangement governing the payment of any such
deferred amounts.




9

--------------------------------------------------------------------------------





11.
Clawback.

Any amounts paid or payable to Employee pursuant to this Agreement or the
Company's equity or compensation plans shall be subject to recovery or clawback
to the extent required by any applicable law or any applicable securities
exchange listing standards.


12.
Entire Agreement/Construction of Terms.



(a)This Agreement, together with any Company handbooks and policies in effect
from time to time and the applicable stock plans and agreements evidencing the
equity awards made to Employee from time to time during Employee's period of
employment, contains all of the terms of Employee's employment with the Company
and supersedes any prior understandings or agreements, whether oral or written,
between Employee and the Company.


(b)If any provision of this Agreement is held by an arbitrator or a court of
competent jurisdiction to conflict with any federal, state or local law, or to
be otherwise invalid or unenforceable, such provision shall be construed or
modified in a manner so as to maximize its enforceability while giving the
greatest effect as possible to the intent of the parties. To the extent any
provision cannot be construed or modified to be enforceable, such provision will
be deemed to be eliminated from this Agreement and of no force or effect, and
the remainder of this Agreement will otherwise remain in full force and effect
and be construed as if such portion had not been included in this Agreement.


(c)This Agreement is not assignable by Employee. This Agreement may be assigned
by the Company to its subsidiaries or affiliates or to successors in interest to
the Company or its lines of business.


(d)The severance payments and benefits under this Agreement are intended, where
possible, to comply with the "short term deferral exception" and the
"involuntary separation pay exception" to Code Section 409A. Accordingly, the
provisions of this Agreement applicable to the Separation Payment and the
accelerated vesting of Employee's equity awards and the issuance of shares of
Common Stock thereunder and the determination of Employee's separation from
service due to termination of Employee's employment without cause or Employee's
resignation for good reason shall be applied, construed and administered so that
those payments and benefits qualify for one or both of those exceptions, to the
maximum extent allowable. However, to the extent any payment or benefit to which
Employee becomes entitled under this Agreement is deemed to constitute an item
of deferred compensation subject to the requirements of Code Section 409A, the
provisions of this Agreement applicable to that payment or benefit shall be
applied, construed and administered so that such payment or benefit is made or
provided in compliance with the applicable requirements of Code Section 409A. In
addition, should there arise any ambiguity as to whether any other provisions of
this Agreement would contravene one or more applicable requirements or
limitations of Code Section 409A and the Treasury Regulations thereunder, such
provisions shall be interpreted, administered and applied in a manner that
complies with the applicable requirements of Code Section 409A and the Treasury
Regulations thereunder.




13.
Amendment and Governing Law.

This Agreement may not be amended or modified except by an express written
agreement signed by Employee and the Chief Executive Officer of the Company and
approved by the Board of Directors. Employee agrees that any dispute in the
meaning, effect or validity of this Agreement shall be resolved in accordance
with the laws of the State of Illinois without regard to the conflict of laws
provisions thereof.  Employee hereby irrevocably submits to the jurisdiction
(including without limitation in personam jurisdiction), process and venue of
the courts of the State of Illinois and the Federal courts of the United States
located in Chicago, Illinois, and hereby agrees that any action, suit or
proceeding initiated by Illinois for the interpretation or enforcement of the
provisions of this Agreement shall, and that any action, suit or


10

--------------------------------------------------------------------------------





proceeding initiated by Company for the interpretation or enforcement of the
provisions of this Agreement may, be heard and determined exclusively in a
Federal court, or, if not permitted by applicable law, then in a State court,
situated in Chicago, Illinois.    


14.
Surviving Provisions.

Following any termination or expiration of this Agreement, Sections 5, 6, 7(e),
7(f), 8, 9, 10, 11, 12, 13 and 14 will survive, and, if Employee's employment
with the Company continues thereafter, Employee's employment with the Company
will continue to be "at will".


[SIGNATURE PAGE FOLLOWS]












































11

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date stated in the opening paragraph.




/s/Steven D. Barnhart                        
Steven D. Barnhart




FTD COMPANIES, INC.
By:    /s/ Scott Levin            
Name:    Scott Levin                
Title:    EVP & General Counsel        




























































12

--------------------------------------------------------------------------------






Appendix A


CONFIDENTIALITY AND NON-COMPETITION AGREEMENT




CONFIDENTIALITY AND NON-COMPETITION AGREEMENT (the "Agreement") is made and
entered into as of the Effective Date (as defined below), between FTD Companies,
Inc. (the “Company”) and Steven D. Barnhart (the “Executive”).
R E C I T A L S:
A.    The Company and the Executive have entered into that certain employment
agreement dated as of December 8, 2017 (the “Employment Agreement”), pursuant to
which the Executive will serve as Executive Vice President and Chief Financial
Officer of the Company, commencing on January 8, 2018 (the “Effective Date”);
and
B.    In connection therewith, the Company and the Executive desire to provide
for certain additional obligations.
NOW, THEREFORE, in consideration of the offer to and acceptance by the Executive
of employment as Executive Vice President and Chief Financial Officer of the
Company and of other good and valuable consideration, the receipt, sufficiency
and adequacy of which are hereby acknowledged, the parties hereto additionally
agree as follows:
Section 1.Non‑Competition, Confidentiality, No Interference and
Non-Solicitation.


(a)No Competing Employment. The Executive acknowledges that (i) the agreements
and covenants contained in this Section 1 are essential to protect the value of
the Company’s business and assets and (ii) by virtue of Executive’s employment
with the Company, the Executive will obtain such knowledge, know‑how, training
and experience of such a character that there is a substantial probability that
such knowledge, know‑how, training and experience could be used to the
substantial advantage of a competitor of the Company and to the Company’s
substantial detriment. Therefore, the Executive agrees that, for the period (the
“Restricted Period”) commencing on the date of this Agreement and ending on the
date that is twelve (12) months after the date on which the Executive is no
longer employed by the Company for any reason, the Executive shall not
participate, operate, manage, consult, join, control or engage, directly or
indirectly, for the benefit of the Executive or on behalf of or in conjunction
with any person, partnership, corporation or other entity, whether as an
employee, consultant, agent, officer, stockholder, member, investor, agent or
otherwise, in any business activity if such activity constitutes the sale or
provision of floral products or services or other gifts that are similar to, or
competitive with, floral products or services or other gifts then being sold or
provided by the Company or any of its subsidiaries, including, without
limitation, retail florists’ business services, floral order transmission and
related network services, development and distribution of branded floral
products or other gifts (including, without limitation, gourmet foods and
personalized gifts), on the Internet or through retail, mass marketing,
franchise, wholesale, catalog, supermarket, wholesale club and telemarketing
channels (a “Competitive Activity”), in any of: the City of Downers Grove,
Illinois, the County of DuPage, Illinois or any other city or county in the
State of




--------------------------------------------------------------------------------





Illinois; the District of Columbia or any other state, territory, district or
commonwealth of the United States or any county, parish, city or similar
political subdivision in any other state, territory, district or commonwealth of
the United States; any other country or territory anywhere in the world or in
any city, canton, county, district, parish, province or any other political
subdivision in any such country or territory; or anywhere in the world (each
city, canton, commonwealth, county, district, parish, province, state, country,
territory or other political subdivision or other location in the world shall be
referred to as a “Non-competition Area”). The parties to this Agreement intend
that the covenant contained in the preceding sentence of this Section 1(a) shall
be construed as a series of separate covenants, one for each city, canton,
commonwealth, county, district, parish, state, province, country, territory, or
other political subdivision or other area of the world specified. Except for
geographic coverage, each separate covenant shall be considered identical in
terms to the covenant contained in the preceding sentence. The parties further
acknowledge the breadth of the covenants, but agree that such broad covenants
are necessary and appropriate in the light of the global nature of the
Competitive Activity. If, in any judicial or other proceeding, a court or other
body declines to enforce any of the separate covenants included in this Section
1(a), the unenforceable covenant shall be considered eliminated from these
provisions for the purpose of those proceedings to the extent necessary to
permit the remaining separate covenants to be enforced. Notwithstanding the
foregoing, the Executive may maintain or undertake purely passive investments on
behalf of the Executive, the Executive’s immediate family or any trust on behalf
of the Executive or the Executive’s immediate family in companies engaged in a
Competitive Activity so long as the aggregate interest represented by such
investments does not exceed 1% of any class of the outstanding publicly traded
debt or equity securities of any company engaged in a Competitive Activity.
Notwithstanding anything to the contrary set forth in this Section 1(a), the
Executive may participate, operate, manage, consult, join, control or engage any
person, partnership, corporation or other entity for which Competitive Activity
does not account for more than twenty percent (20%) of its revenue; provided
that this exception shall not apply to the companies listed on Schedule I
hereto.


(b)Nondisclosure of Confidential Information. The Executive, except in
connection with Executive’s employment hereunder, shall not disclose to any
person or entity or use, either during the Executive’s employment with the
Company or at any time thereafter, any information in any form relating to the
Company, or any of its successors or their subsidiaries (collectively, the
“Company Group”), including but not limited to trade secrets, technical
information, systems, procedures, test data, price lists, financial or other
data (including the revenues, costs or profits associated with any of the
Company’s products or services), business and product plans, code books,
invoices and other financial statements, computer programs, discs and printouts,
customer and supplier lists or names, personnel files, sales and advertising
material, telephone numbers, names, addresses or any other compilation of
information, written or unwritten, that is or was used in the business of the
Company, any predecessor of the Company, or any of the Company’s subsidiaries or
successors (“Confidential Information”). Confidential Information does not
include any information that: (i) is publicly known or available through lawful
means; (ii) was rightfully in the Executive’s possession prior to the
Executive’s employment with the Company as demonstrated by written documents
currently in existence; (iii) is disclosed to the Executive without restriction
by a third party who to the Executive’s knowledge rightfully possesses and
discloses the information and to the Executive’s knowledge is not under a duty
of confidentiality to the Company or any of its subsidiaries; (iv) is reasonably
known to people in the trade or industry; or (v) is independently developed by
the Executive without access


2

--------------------------------------------------------------------------------





to Confidential Information. The Executive agrees and acknowledges that all of
such Confidential Information, in any form, and copies and extracts thereof are
and shall remain the sole and exclusive property of the Company or other Company
Group entity, and upon termination of Executive’s employment with the Company,
the Executive shall return to the Company the originals and all copies (and
shall delete all such items in electronic format) of any such information
provided to or acquired by the Executive in connection with the performance of
the Executive’s duties for the Company, and shall return to the Company all
files, correspondence, computer equipment and disks or other communications
(including any such materials in electronic format) received, maintained or
originated by the Executive during the course of the Executive’s employment.


(c)No Interference and Non-Solicitation of Employees. During the Restricted
Period, the Executive shall not, whether for the Executive’s own account or for
the account of any other individual, partnership, firm, corporation or other
business organization, solicit, endeavor to entice away from the Company, or any
of the Company’s subsidiaries, or otherwise knowingly interfere with the
relationship of the Company or any of its subsidiaries with, any person who, to
the knowledge of the Executive, is (or has at any time within the preceding
three months been) employed by or otherwise engaged to perform services for the
Company or any of the Company’s subsidiaries (including, but not limited to, any
independent sales representatives or organizations).


(d)No Interference and Non-Solicitation of Customers and Suppliers. During the
Restricted Period, the Executive shall not, whether for the Executive’s own
account or for the account of any other individual, partnership, firm,
corporation or other business organization, knowingly (i) solicit, encourage or
induce any Customer or Supplier to cease doing business with the Company or any
of the Company’s subsidiaries or (ii) interfere with, impair or damage the
relationship between the Company or any of the Company’s subsidiaries and any
Customer or Supplier; provided, however, that this Section 1(d) shall not
prohibit the Executive from soliciting or employing, for the Executive’s own
account, following a termination of the employment of the Executive, any person
employed by a Customer or Supplier, if such solicitation or employment is not in
connection with a Competitive Activity. “Customer or Supplier” shall mean any
entity who, to the knowledge of the Executive, (A) is, or was within the then
most recent 12‑month period, a customer or client of the Company, any
predecessor of the Company or any of the Company’s subsidiaries; (B) is a
supplier or vendor of the Company or any of the Company’s subsidiaries; or (C)
is a potential Customer or Supplier with whom the Company or any of the
Company’s subsidiaries was engaged in substantial negotiations during the
Executive’s employment.


(e)Conflicting Employment. Executive agrees that, during the term of Executive’s
employment with the Company, he will not engage in any other employment,
occupation, consulting or other business activity directly related to the
business in which the Company is now involved or is then involved during the
term of Executive’s employment, nor will Executive engage in any other business
activities that conflict with Executive’s obligations to the Company, except as
otherwise specifically permitted pursuant to the terms of this Agreement
(including, without limitation, the last sentence of Section 1(a) hereof) or the
Employment Agreement.


3

--------------------------------------------------------------------------------





(f)Sufficient Consideration. The Executive understands that the foregoing
restrictions may limit the Executive's ability to earn a livelihood in a
business engaged in a Competitive Activity, but the Executive nevertheless
believes that the Executive has received and will receive sufficient
consideration and other benefits as an employee of the Company to clearly
justify restrictions that, in any event, given Executive’s education, skills and
ability, the Executive does not believe would prevent the Executive from earning
a living.


Section 2.    Irreparable Injury. It is further expressly agreed that the
Company will or would suffer irreparable injury if the Executive were to compete
with the Company, its successors or any of its or their subsidiaries in
violation of this Agreement or the Executive were to otherwise breach this
Agreement. Any such violation or breach will cause the Company irreparable harm,
the amount of which may be extremely difficult to estimate, thus, making any
remedy at law or in damages inadequate. Consequently, the Company shall have the
right to apply to a court of appropriate jurisdiction for, and the Executive
consents and stipulates to the entry of, an order of injunctive relief in
prohibiting the Executive from competing with the Company, its successors or any
of its or their subsidiaries in violation of this Agreement, an order
restraining any other breach or threatened breach of this Agreement, and any
other relief the Company and such court deems appropriate. This right shall be
in addition to any other remedy available to the Company in law or equity. The
parties hereby agree that the attorneys’ fees of the prevailing party in any
such proceeding or action shall be paid by the non-prevailing party.
Section 3.    Representation and Warranties of the Executive. The Executive
represents and warrants that the execution of this Agreement and subsequent
employment with the Company does not and will not conflict with any obligations
that the Executive has to any former employers or any other entity. The
Executive further represents and warrants that the Executive has not brought to
the Company, and will not at any time bring to the Company, any materials,
documents or other property of any nature of a former employer.
Section 4.    Miscellaneous.
(a)Jurisdiction, Choice of Law and Venue. The validity and construction of this
Agreement shall be governed by the internal laws of the State of Illinois,
excluding the conflicts-of-laws principles thereof. Each party hereto consents
to the jurisdiction of, and venue in, any federal or state court of competent
jurisdiction located in Chicago, Illinois.


(b)Entire Agreement. This Agreement and any other agreement or document
delivered in connection with this Agreement, state the entire agreement and
understanding of the parties on the subject matter of this Agreement, and
supersede all previous agreements, arrangements, communications and
understandings relating to that subject matter.


(c)Counterparts. This Agreement may be signed in two or more counterparts, each
of which shall be deemed an original, with the same effect as if all signatures
were on the same document.
(d)Amendment; Waiver; etc. This Agreement, and each other agreement or document
delivered in connection with this Agreement, may be amended, modified,
superseded or canceled, and any of the terms thereof may be waived, only by a
written document signed by


4

--------------------------------------------------------------------------------





each party to this Agreement or, in the case of waiver, by the party or parties
waiving compliance. The delay or failure of any party at any time or times to
exercise any right or require the performance of any duty under this Agreement
or any other agreement or document delivered in connection with this Agreement
shall in no way affect the right of that party at a later time to exercise that
right or enforce that duty or any other right or duty. No waiver by any party of
any condition or of any breach of this Agreement, whether by conduct or
otherwise, in any one or more instances, shall be deemed or construed to be a
further or continuing waiver of any such condition or breach or of the breach of
any other term of this Agreement. A single or partial exercise of any right
shall not preclude any other or further exercise of the same right or of any
other right. The rights and remedies provided by this Agreement shall be
cumulative and not exclusive of each other or of any other rights or remedies
provided by law.


(e)Severability. If any provision of this Agreement or any other agreement or
document delivered in connection with this Agreement, if any, is partially or
completely invalid or unenforceable in any jurisdiction, then that provision
shall be ineffective in that jurisdiction to the extent of its invalidity or
unenforceability, but the invalidity or unenforceability of that provision shall
not affect the validity or enforceability of any other provision of this
Agreement, all of which shall be construed and enforced as if that invalid or
unenforceable provision were omitted, nor shall the invalidity or
unenforceability of that provision in one jurisdiction affect its validity or
enforceability in any other jurisdiction. The Company and the Executive agree
that the period of time and the geographical area described in Section 1 are
reasonable in view of the nature of the business in which the Company is engaged
and proposes to be engaged, and the Executive's understanding of her prospective
future employment opportunities. However, if the time period or the geographical
area, or both, described in Section 1 should be judged unreasonable in any
judicial proceeding, then the period of time shall be reduced by that number of
months and the geographical area shall be reduced by elimination of that
portion, or both, as are deemed unreasonable, so that the restriction covenant
of Section 1 may be enforced during the longest period of time and in the
fullest geographical area as is adjudged to be reasonable.


(f)Employment “At-Will”. Both the Executive and the Company acknowledge that
nothing in this Agreement creates a contract for employment for any specific
duration. The Executive's employment shall be "at-will", meaning both the
Company and the Executive can terminate the relationship at any time, with or
without reason or notice.


(g)Survival of Obligations. The obligations of the Executive set forth in this
Agreement shall survive the termination of Employee’s employment with the
Company and the termination of this Agreement.


(h)Assignment. This Agreement may be freely assigned by the Company, but may not
be assigned by the Executive without the prior written consent of the Company
which may be withheld at the Company’s sole discretion.


(i)    Binding Effect. This Agreement shall inure to the benefit of the Company
and its successors and assigns, and shall be binding upon the Executive and the
Executive’s heirs, personal representatives and any permitted assigns.




5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.


FTD COMPANIES, INC.






By:     /s/ Scott Levin            
Name: Scott Levin
Its: EVP and General Counsel










/s/ Steven D. Barnhart            
Steven D. Barnhart














































6

--------------------------------------------------------------------------------






Schedule I


1-800-Flowers.com, Inc.


Teleflora, LLC






--------------------------------------------------------------------------------






Appendix B


EMPLOYEE PROPRIETARY INFORMATION
AND INVENTIONS AGREEMENT


In consideration of my employment or continued employment by FTD Companies, Inc.
or one of its subsidiaries (my “Employer”), the compensation I receive, and any
other consideration I have been provided that was conditioned on my execution of
this Employee Proprietary Information and Inventions Agreement (“the
Agreement”), I agree as follows:
1.
PROPRIETARY INFORMATION.



(a)Parties. I understand and agree that this Agreement is intended to benefit
Employer and all of its subsidiaries and parent companies including, but not
limited to, all of its current and future direct and indirect subsidiaries and
parent companies and their respective successors (all of the foregoing being
referred to, individually and collectively, as the “Company”).


(b)Confidential Restrictions. I understand that, during the course of my work as
an employee of Employer, I have had and will have access to Proprietary
Information (as defined below) concerning the Company and parties with which the
Company has a business relationship. I acknowledge that the Company has
developed, compiled, and otherwise obtained, at great expense, such Proprietary
Information. I agree to hold in strict confidence all Proprietary Information
and will not disclose any Proprietary Information to anyone outside of the
Company and will not use, copy, publish, summarize, or remove from Company
premises Proprietary Information, except during my employment in connection with
carrying out my responsibilities as an employee of Employer. I further agree
that the publication of any Proprietary Information through literature or
speeches must be approved in advance in accordance with the Company’s applicable
policies and procedures. I understand that my employment creates a relationship
of confidence and trust between me and Employer with respect to Proprietary
Information, and I voluntarily accept this trust and confidence.


(c)Proprietary Information Defined. I understand that the term “Proprietary
Information” in this Agreement means all information and any idea, in whatever
form, tangible or intangible, whether disclosed to or learned or developed by
me, pertaining in any manner to the current or proposed business of the Company
unless the information: (i) is publicly known or available through lawful means;
(ii) was rightfully in my possession prior to my employment with the Company as
demonstrated by written documents currently in existence; (iii) is disclosed to
me without restriction by a third party who to my knowledge rightfully possesses
and discloses the information and to my knowledge is not under a duty of
confidentiality to the Company or any of its subsidiaries; (iv) is reasonably
known to people in the trade or industry; or (v) is independently developed by
me without access to Proprietary Information. Without limiting the scope of the
definition, I understand that the Company considers the following to be included
in the definition of Proprietary Information: (i) all client/




--------------------------------------------------------------------------------





customer lists and all lists or other compilations containing client, customer
or vendor information; (ii) information about products, proposed products,
research, product development, techniques, processes, costs, profits, product
pricing, markets, marketing plans, strategies, forecasts, sales and commissions;
(iii) plans for the future development and new product concepts; (iv) all
information regarding the Company’s subscribers and all information regarding
the Company’s subscribers compiled by or derived from the Company’s database;
(v) the compensation and terms of employment of other employees; (vi) all other
information that has been or will be given to me in confidence by the Company;
and (vii) software in various stages of development, designs, drawings,
specifications, techniques, models, data, source code, algorithms, object code,
documentation, diagrams, flow charts, computer programs, databases, and other
data of any kind and description, including electronic data recorded or
retrieved by any means. Proprietary Information also includes any information
described above which the Company obtains from another party and which the
Company treats as proprietary or designates as Proprietary Information whether
or not owned or developed by the Company or the other party.


(d)Company Materials. I understand that I will be entrusted with “Company
Materials” (as defined below) which are important to the Company’s business or
the business of Company customers or clients. I agree that during my employment,
I will not deliver any Company Materials to any person or entity outside the
Company, except as I am required to do in connection with performing my duties
for Company. For purposes of this Agreement, “Company Materials” are documents,
electronic files or any other tangible or electronic items that contain
information concerning the business, operations or plans of the Company or its
customers, whether the documents have been prepared by me or others. Company
Materials include, but are not limited to, computers, computer disk drives,
computer files, computer disks, documents, code, flowcharts, schematics,
designs, graphics, customer lists, drawings, photographs, customer information,
etc.


(e)Information Use Return and Acknowledgement. I agree that I will not retain
and I will return all Proprietary Information and all copies of it in whatever
form, as well as all Company Materials, apparatus, equipment and other Company
property along with all reproductions, to Employer after my employment
terminates. The only exceptions are: (i) my personal copies of records of my
compensation, benefits or other terms of my employment with the Company; (ii)
any agreements between me and the Company that I have signed; and (iii) my copy
of this Agreement. I agree to execute reasonable documentation if requested by
Employer upon the termination of my employment reflecting such return and
acknowledging my obligations under this Agreement.


(f)Prior Actions and Knowledge. I represent and warrant that from the time of my
first contact or communication with the Company, I have held in strict
confidence all Proprietary Information and have not disclosed any Proprietary
Information to anyone outside of the Company other than my counsel and other
advisors, or used, copied, published, or summarized any Proprietary Information
except to the


2

--------------------------------------------------------------------------------





extent necessary to carry out my responsibilities as an employee of Employer or
to evaluate my potential employment with the Company.


(g)Former Employer Information; Consents. I agree that I will not, during my
employment, improperly use or disclose any confidential information, proprietary
information or trade secrets of my former or any concurrent employers. I agree
that I will not bring onto the premises of the Company any document or any
property belonging to my former or any concurrent employers unless consented to
in writing by them. I represent and warrant that I have returned all
confidential or proprietary property and confidential information belonging to
all prior employers to the extent required under any agreement I have with them.
I also represent and warrant that my performance of services for Employer will
not require any authorization, consent, exemption or other action by any other
party and will not conflict with, violate or breach any agreement, instrument,
order, judgment or decree to which I am subject.


(h)Permitted Communications. Pursuant to the Defend Trade Secrets Act of 2016, I
acknowledge that nothing in this Agreement (or any other agreement entered into
with the Company) shall be construed to prohibit me from providing truthful
information to any government agency in connection with an investigation by such
agency into a suspected violation of law. I shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that: (i) is made (1) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (2)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. In addition, if I file a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, I may disclose the trade secret to my attorney and may use the trade secret
information in the court proceeding, if I (x) file any document containing the
trade secret under seal and (y) do not disclose the trade secret, except
pursuant to court order.


2.
INVENTIONS.



(a)Defined. I understand that during the term of my employment, there will be
certain restrictions on my development of technology, ideas, and inventions,
referred to in this Agreement as “Invention Ideas.” The term Invention Ideas
means all ideas, processes, trademarks, service marks, inventions, technology,
computer programs, original works of authorship, designs, formulas, discoveries,
patents, copyrights, relating to any existing or planned service or product of
the Company and all improvements, rights, and claims related to the foregoing
that are conceived, developed, or reduced to practice by me alone or with
others, except to the extent that applicable state law prohibits the assignment
of these rights. I agree that all original works of authorship which are made by
me (solely or jointly with others) as a member of the Company’s (or any of its
subsidiary’s) Board of Directors or within the scope of my employment and which
are protectable by copyright are “works made for hire,” as the term is defined
in the United States Copyright Act (17 USCA, Section 101).




3

--------------------------------------------------------------------------------





(b)Notice Regarding State Invention Assignment Laws. The laws of some states
prohibit the assignment of certain invention rights (e.g., Delaware Code Title
19 § 805; Illinois 765 ILCS 1060/1-3; Kansas Stat. Ann. § 44-130; Minnesota
Stat. 13A, § 181.78; North Carolina Gen. Stat. Art. 10A, § 66-57.1; Utah Stat. §
34-39-1 through 34-39-3; Washington RCW 49.44.140). This Agreement shall be
construed so that it complies with all such applicable laws. To that end, to the
extent applicable state law requires it, you are notified as follows:


NOTICE: This Agreement does not apply to an invention for which no equipment,
supplies, facility, or trade secret information of the employer was used and
which was developed entirely on the employee's own time, unless (a) the
invention relates at the time of conception or reduction to practice (i) to the
business of the employer, or (ii) to the employer's actual or demonstrably
anticipated research or development, or (b) the invention results from any work
performed by the employee for the employer.
If the state law that applies provides greater invention rights to you than are
described in the above notice, those greater rights will apply to you.
(c)Disclosure. I agree to maintain adequate and current written records on the
development of all Invention Ideas and to disclose promptly to Employer all
Invention Ideas and relevant records, which records will remain the sole
property of Employer. I further agree that all information and records
pertaining to any idea, process, trademark, service mark, invention, technology,
computer program, original work of authorship, design formula, discovery,
patent, or copyright that might reasonably be construed to be an Invention Idea,
but is conceived, developed, or reduced to practice by me (alone or with others)
during my employment or during the one year period following termination of my
employment, shall be promptly disclosed to Employer. If I inform Employer before
making a specific disclosure pursuant to this paragraph that I contend the
subject matter being disclosed is not subject to this Agreement, then the
disclosure will be received by Employer in confidence so that Employer may
examine such information to determine if in fact it constitutes Invention Ideas
subject to this Agreement.


(d)Assignment. I agree to assign and hereby do assign to Employer, without
further consideration, all right, title, and interest that I may presently have
or may acquire in the future (throughout the United States and in all foreign
countries), free and clear of all liens and encumbrances, in and to each
Invention Idea, which shall be the sole property of Employer, whether or not
patentable. The rights I have assigned, and will assign, include all copyrights,
patent rights, trade secret rights and any rights of publicity or personality,
vested and contingent, and include extensions and renewals thereof and the right
to license and assign. I will waive and hereby do waive any moral rights I have
or may have in any Invention Idea. In the event any Invention Idea shall be
deemed by Employer to be patentable or otherwise registrable, I will assist
Employer or the Company, as Employer may reasonably direct (at its expense) in
obtaining letters patent


4

--------------------------------------------------------------------------------





or other applicable registrations, and I will execute all documents and do all
other things (including testifying at Employer’s expense) necessary or proper,
as reasonably requested by Employer, to obtain letters patent or other
applicable registrations and to vest Employer or the Company, as Employer may
direct, with full title to them. My obligation to assist Employer in obtaining
and enforcing patents, registrations or other rights for such inventions in any
and all countries, shall continue beyond the termination of my employment, but
Employer or the Company shall compensate me at a reasonable rate after such
termination for the time actually spent by me at Employer’s reasonable request
for such assistance. Should Employer be unable to secure my signature on any
document necessary to apply for, prosecute, obtain, or enforce any patent,
copyright, or other right or protection relating to any Invention Idea, whether
due to my mental or physical incapacity or any other cause, I irrevocably
designate and appoint Employer and each of its duly authorized officers and
agents as my agent and attorney-in-fact, to act for and on my behalf, to execute
and file any such document and to do all other lawfully permitted acts to
further the prosecution, issuance, and enforcement of patents, copyrights, or
other rights of protections with the same force and effect as if executed and
delivered by me.


(e)License. In the case of any invention or work of authorship that I own or in
which I have an interest that is not owned by Employer pursuant to the other
terms in this Agreement, the following shall apply. If I use the invention or
work of authorship, or allow it to be used, in the course of the Company’s
business, or incorporate the invention or work of authorship, or allow it to be
incorporated, into any product or process owned or developed in whole or in part
by the Company, I will grant, and I hereby do grant to Employer and/or one or
more subsidiaries of the Company, as Employer may reasonably direct, and their
assigns a nonexclusive, perpetual, irrevocable, fully paid-up, royalty-free,
worldwide license of all of my interests in the invention or work of authorship,
including all rights to make, use, sell, reproduce, modify, distribute, perform
publicly, display publicly and transmit the invention or work of authorship,
without restriction. At Employer’s reasonable direction and expense I will
execute all documents and take all actions necessary or convenient for Employer
and the Company to document, obtain, maintain or assign their license rights
hereunder of my interest in any such invention or work of authorship.


(f)Exclusions. Except as disclosed in Exhibit A, there are no ideas, processes,
trademarks, service marks, inventions, technology, computer programs, original
works of authorship, designs, formulas, discoveries, patents, copyrights, or
improvements to the foregoing that I wish to exclude from this Agreement. If
nothing is listed on Exhibit A, I represent that I have no such inventions or
improvements at the time of signing this Agreement. I am not aware of any
existing contract in conflict with this Agreement.


(g)Post-Termination Period. I acknowledge that because of the difficulty of
establishing when any idea, process, invention, etc., is first conceived or
developed by me, or whether it results from access to Proprietary Information or
the Company’s equipment, facilities, and data, I agree that any idea, process,
trademark, service mark, invention, technology, computer program, original work
of authorship,


5

--------------------------------------------------------------------------------





design, formula, discovery, patent, copyright, or any improvement, rights, or
claims related to the foregoing shall be presumed to be an Invention Idea if it
relates to any existing or planned service or product of the Company, and if it
is conceived, developed, used, sold, exploited, or reduced to practice by me or
with my aid within six months after my termination of employment (voluntarily or
involuntarily) with Employer, or any other subsidiary of the Company, or the
Company. I can rebut the above presumption if I prove that the invention, idea,
process, etc., is not an Invention Idea as defined in paragraph 2(a).


(h)State Law Regarding Invention Rights. I understand that nothing in this
Agreement is intended to expand the scope of protection regarding invention
rights that is provided to me by applicable state law.


3.CONTRACTS.


I understand that the Company has or may enter into contracts with the
government or other companies under which certain intellectual property rights
will be required to be protected, assigned, licensed, or otherwise transferred
and I hereby agree to execute such other documents and agreements as are
necessary to enable the Company to meet its obligations under those contracts.
4.
REMEDIES.



I recognize that nothing in this Agreement is intended to limit any remedy of
the Company under applicable state law protecting confidential information or
trade secrets or any other relevant state or federal law. In addition, I
recognize that my violation of this Agreement could cause the Company
irreparable harm, the amount of which may be extremely difficult to estimate,
thus, making any remedy at law or in damages inadequate. Therefore, I agree that
the Company shall have the right to apply to any court of competent jurisdiction
for an order restraining any breach or threatened breach of this Agreement and
for any other relief the Company deems appropriate. This right shall be in
addition to any other remedy available to the Company in law or equity.
5.
MISCELLANEOUS PROVISIONS.



(a)Assignment/Successors and Assigns. I agree that Employer may assign to
another person or entity any of its rights under this Agreement. This Agreement
shall be binding upon me and my heirs, personal representatives, and successors,
and shall inure to the benefit of the Employer’s successors and assigns.


(b) Jurisdiction, Choice of Law and Venue. The validity, interpretation,
enforceability and performance of this Agreement shall be governed and construed
in accordance with the laws of the State of Illinois, excluding the
conflicts-of-laws principles thereof. Each party hereto consents to the
jurisdiction of, and venue in, any federal or state court of competent
jurisdiction located in the City of Chicago in the State of Illinois.


6

--------------------------------------------------------------------------------





(c)Severability. If any provision of this Agreement, or application thereof to
any person, place, or circumstances, shall be held by a court of competent
jurisdiction to be invalid, unenforceable, or void, such provision shall be
deemed to be modified to the maximum extent possible to give effect to the
intent of the language while still remaining enforceable under applicable law.
The remainder of this Agreement and application thereof shall remain in full
force and effect.


(d)No Guarantee of Employment. I understand this Agreement is not a guarantee of
continued employment. My employment is terminable at any time by Employer or me,
with or without cause or prior notice, except as may be otherwise provided in an
express written employment agreement properly authorized by Employer.


(e)Entire Agreement. The terms of this Agreement are the final expression of my
agreement with respect to these subjects and may not be contradicted by evidence
of any prior or contemporaneous agreement. This Agreement shall replace and
supersede any similar agreement that currently is in effect between me and
Employer or the Company, provided that Employer shall retain all rights that
have arisen under that prior agreement up to the time I sign this new Agreement.
This Agreement shall constitute the complete and exclusive statement of its
terms and no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceeding involving this Agreement. This
Agreement can only be modified in writing signed by Employer’s General Counsel.


I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS. I HAVE COMPLETELY
NOTED ON EXHIBIT A TO THIS AGREEMENT ANY PROPRIETARY INFORMATION, IDEAS,
PROCESSES, TRADEMARKS, SERVICE MARKS, INVENTIONS, TECHNOLOGY, COMPUTER PROGRAMS,
ORIGINAL WORKS OF AUTHORSHIP, DESIGNS, FORMULAS, DISCOVERIES, PATENTS,
COPYRIGHTS, OR IMPROVEMENTS, OR RIGHTS THAT I DESIRE TO EXCLUDE FROM THIS
AGREEMENT.


Date: December 8, 2017                /s/ Steven D. Barnhart        
Steven D. Barnhart




7

--------------------------------------------------------------------------------





EXHIBIT A
EMPLOYEE’S DISCLOSURE
Prior Inventions. Except as set forth below, there are no ideas, processes,
trademarks, service marks, inventions, technology, computer programs, original
works of authorship, designs, formulas, discoveries, patents, copyrights, or any
claims, rights, or improvements to the foregoing that I wish to exclude from the
operation of this Agreement:
________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________        


Date: December 8, 2017
/s/ Steven D. Barnhart            

Steven D. Barnhart




8